As filed with the Securities and Exchange Commission on June 3, 2014 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1,133 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.1,133 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On June 10, 2014, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 1,133 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until June 10, 2014, the effectiveness of the registration statement for the iShares Total USD Bond Market ETF, filed in Post-Effective Amendment No. 1,075 on March 21, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 1,133 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 1,075. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 1,133 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 3rd day of June, 2014. iSHARES TRUST By: Manish Mehta* President Date: June 3, 2014 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1,133 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: June 3, 2014 John E. Martinez* Trustee Date: June 3, 2014 George G.C. Parker* Trustee Date: June 3, 2014 Cecilia H. Herbert* Trustee Date: June 3, 2014 Charles A. Hurty* Trustee Date: June 3, 2014 John E. Kerrigan* Trustee Date: June 3, 2014 Robert H. Silver* Trustee Date: June 3, 2014 Robert S. Kapito* Trustee Date: June 3, 2014 Madhav V. Rajan* Trustee Date: June 3, 2014 /s/ Jack Gee Jack Gee Treasurer Date: June 3, 2014 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: June 3, 2014 * Powers of Attorney, each dated December 31, 2013, for Manish Mehta, Mark Wiedman, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 1,021, filed January 10, 2014.
